Citation Nr: 0501922	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


INTRODUCTION

The veteran had recognized active military service from 
October 1941 to September 1942 and from July 1945 to June 
1946.  He was a prisoner of war from April to September 1942.  
The veteran died on June [redacted], 1998.  The appellant is 
apparently or presumed to be his surviving spouse for the 
purpose of this determination.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The RO denied entitlement to service connection for the cause 
of the veteran's death, and DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.

On appeal, the Board in November 2003, among other actions, 
remanded the issue of entitlement to service connection for 
the cause of the veteran's death to the RO for additional 
evidentiary development, including a medical opinion as to 
the cause of death.  

The Board deferred the issue of entitlement to DIC pursuant 
to the provisions of 38 C.F.R. § 1318, noting that a 
temporary stay had been imposed on the adjudication of § 1318 
claims in light of the decision of the United States Court of 
Appeals for Federal Circuit (CAFC) in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 
2001).  

In September 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The certificate of death shows the veteran died on June 
[redacted], 1998,with the immediate cause shown as cardiorespiratory 
arrest, antecedent cause shown as craniocerebral injury 
secondary to a motor vehicle accident, with pneumonia shown 
as a significant condition contributing to death.

2.  During the veteran's lifetime service connection had been 
granted for malaria, evaluated as noncompensable effective 
June 20, 1988; and after his death (for accrued purposes) for 
ischemic heart disease as a residual of beriberi, evaluated 
as 60 percent disabling effective March 2, 1997.

3.  The probative and competent medical evidence of record 
does not establish that any disability that caused or 
contributed to death had its onset in service or was related 
to service.

4.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 or 
more years immediately preceding his death.

5.  The veteran did not die as the result of a service-
connected disability, and did not during his lifetime have a 
permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2004).

3.  The claim for an award of DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318 is denied as a matter of law.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.22, 3.159 (2004); Sabonis v. Brown, 4 Vet. App. 384 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the appellant's claim was received before November 
9, 2000, the effective date of the new law, it appears that 
the VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the February 1999 rating decision, the 
May 1999 Statement of the Case and the February and October 
2000, April 2003, and September 2004 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the claims.  The 
April 2003 and September 2004 Supplemental Statement of the 
Case set forth the text of the VCAA regulations.  

In addition, in February 2003 and May 2004, the RO sent 
letters to the appellant to explain the expanded VA 
notification and duty to assist obligations under the VCAA.  

In particular, the letters advised her of the evidence needed 
to substantiate her claim and advised her that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the new 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  



The timing of the VCAA notification letters did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the multiple subsequent 
letters and supplemental statements of the case have served 
to provide the requisite notice and to accord the appellant 
more than adequate opportunity to provide evidence and 
argument to support the claims.  

The appellant has had ample time in which to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to her.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  


The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  As the Board has noted, the 
appellant has been afforded numerous opportunities to submit 
additional evidence.  

Consequently, in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  A medical 
opinion regarding the likely cause of the veteran's death was 
obtained.  All available relevant service department and VA 
documents have been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

As to the issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318, the Board would note that the CAVC has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 is legal in nature as there is no 
dispute as to the essential facts required to resolve it.  
The outcome of the appeal as to this issue is governed by the 
interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  

Accordingly, the requirements of the VCAA have been satisfied 
and further remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  


Criteria

Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations such as brain thrombosis, brain 
hemorrhage, and organic disease of the nervous system are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

DIC - 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: 

(1) the veteran's death was not caused by 
his or her own willful misconduct and 
either the veteran was in receipt of or 
was entitled to receive compensation at 
the time of death for service-connected 
disability that was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
years or more immediately preceding death 
or, if totally rated for a lesser period, 
the veteran was so rated continuously for 
a period of not less than five years from 
the date of the veteran's discharge from 
active duty; or 

(2) the veteran would have been entitled 
to receive a 100 percent disability rating 
for such time period but for factors such 
as the receipt of military retired pay or 
clear and unmistakable error in a final 
rating or Board decision.  

38 U.S.C. § 1318 (West 2002).  

A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: 
(1) The veteran's death was not the result 
of his or her own willful misconduct, and 
(2) At the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for service-connected 
disability that was: (i) rated by VA as 
totally disabling for a continuous period 
of at least 10 years immediately preceding 
death; or (ii) rated by VA as totally 
disabling continuously since the veteran's 
release from active duty and for at least 
5 years immediately preceding death.  
(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; 
(3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 

(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise 
entitled to continued payments based on a 
total service-connected disability rating; 
or entitled to continued payments based on 
a total service-connected disability 
rating; or


(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (a)(b) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

At the time of his death, the veteran was service connected 
for malaria (evaluated as noncompensable) and residuals of 
beriberi to include ischemic heart disease (evaluated as 60 
percent disabling).  According to the lay evidence, the 
veteran died after injuries sustained in a motor vehicle 
accident.  His Certificate of Death indicated that he died on 
June [redacted], 1998.  



This document indicated that the veteran's immediate cause of 
death was cardiorespiratory arrest; the antecedent cause was 
craniocerebral injury secondary to a motor vehicle accident.  
A significant condition contributing to the veteran's death 
was listed as pneumonia.  

The service medical records contain no evidence of 
craniocerebral disorders or injury nor was a brain hemorrhage 
or brain thrombosis shown disabling to a compensable degree 
during the first post service year.

The appellant has argued that the veteran's service-connected 
heart condition was the proximate cause or significantly 
contributed to his death, regardless on the injuries 
sustained in the motor vehicle accident.  Pursuant to the 
Board's November 2003 remand, the RO referred the case to a 
VA medical specialist in cardiology for an opinion as to 
whether the service-connected heart disability constituted a 
factor resulting in the veteran's death.

The VA medical specialist provided the RO a medical opinion 
in September 2004.  She advised that the veteran's death was 
not caused by his service-connected disabilities rated as 
malaria and ischemic heart disease as a residual of beriberi.  

She stated that it was less likely than not that the service-
connected disabilities materially contributed to the 
veteran's death.  She further recorded that the cause of 
death was not likely related to service.

For her rationale the VA medical specialist noted that during 
VA examinations in February 1990 and May 1998, there was no 
indication of significant hemodynamic impairment.  The May 
1998 examination echocardiogram revealed a normal-sized left 
ventricle with an ejection fraction of 82% indicating 
adequate cardiac function.  

The medical specialist recorded it was less likely that 
significant cardiac deterioration could have happened in a 
month's time, especially if the veteran took his prescribed 
medications.  She stated that the veteran died because of the 
cerebral injury secondary to the vehicular accident in June 
1998.  From the hospital notes there was progressive 
deterioration of the neurological status which attested to 
the cause of death.


Service Connection for the Cause of the Veteran's Death

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  

The central fact that must be addressed in adjudicating the 
appellant's claim is that the veteran did not die as the 
result of a chronic or acute illness and that the primary 
cause of death consisted of massive injuries received as the 
result of a motor vehicle accident many years after military 
service.  Consequently, there is no basis for the granting of 
service connection for death related to those injuries.  

The opinion from the VA medical specialist in cardiovascular 
diseases clearly opines that the veteran's death was due to 
cerebrocranial injuries sustained as the result of the post 
service reported motor vehicle accident.  In her review and 
analysis of the VA medical documentation proximate to the 
veteran's untimely demise, she clearly pointed out that the 
service-connected cardiovascular disability did not 
constitute a significant or contributing factor to the 
veteran's death.


Any potential entitlement to service connection for the cause 
of the veteran's death must therefore be based on a finding 
that one or more of the veteran's service-connected 
disabilities contributed to bringing about his death.  The 
issue of whether service-connected disabilities caused or 
contributed to death is medical in nature.  The law is well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The medical evidence of record that bears on the question of 
contributory causation consists of the death certificate and 
a medical opinion by a VA physician who reviewed the claim.  
Nothing in the death certificate suggests a connection 
between any of the service-connected disabilities and the 
occurrence of the accident or the onset of the veteran's 
death.  

The VA examiner concluded that none of the service-connected 
disabilities caused or contributed to his death.  

Unfortunately, the absence of competent medical evidence 
linking the fatal accident to service or to a service-
connected disability is an insurmountable obstacle to the 
granting of service connection for the cause of the veteran's 
death.  There is no other medical opinion evidence of record 
that contradicts the conclusions of the VA examiner.  

There is no basis for the Board to reject the VA opinion that 
the evidence does not establish that the veteran's service-
connected disabilities contributed to bringing about his 
death.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  



To the extent that the appellant is herself contending that 
the service connected heart disability contributed to 
bringing about the veteran's death, her opinion does not 
constitute competent evidence to support the claim.  

The CAVC has held that a lay person can provide probative 
eyewitness evidence of visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu, Id.  

The CAVC has also stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or is 
otherwise related thereto.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


DIC - 38 U.S.C.A. § 1318 

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected.  

A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2004).  

The critical element that must be satisfied to establish 
benefits under 38 C.F.R. § 1318 is that the veteran have been 
in receipt of compensation based on service-connected 
disability rated 100 percent disabling for a period of 10 
years immediately before death.  

The veteran established service connection for malaria and 
ischemic heart disease associated with beriberi with a 
combined schedular evaluation of 60 percent.  The veteran 
clearly did not satisfy the requirement that a service-
connected disability or disabilities be rated individually or 
in combination as 100 percent disabling for a period of 10 
years immediately before his death.  

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2003).  

The adjudication of claims for benefits pursuant to 
38 U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.  

A number of CAVC decisions interpreting 38 U.S.C.A. § 1318(b) 
have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).  

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service- connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the provisions of 38 C.F.R. § 20.1106, the 
implementing regulation, do permit "hypothetical 
entitlement."  

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the CAFC addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
CAFC found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute.  NOVA I at 1376-77.  



Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.  

Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The CAFC 
remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations.  NOVA I at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  The revised regulation is 
clearly applicable to the present claim.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  

It held that VA could properly do so and had adequately 
explained its rationale.  NOVA II at 1378.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not in 
receipt of compensation for any service-connected disability 
that had been rated totally disabling for any period 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of discharge or other release from active duty.  

Neither does the appellant allege that, but for receipt of 
military retired or retirement pay, or CUE in a rating 
decision made during his lifetime, the veteran would have 
been entitled at the time of death to receive compensation 
for a service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death, or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
discharge from service.  

To the extent the appellant may believe that the veteran's 
service-connected disabilities should have been evaluated as 
totally disabling for at least 10 years before her death, 
such an allegation would be tantamount to a claim of 
"hypothetical entitlement," which is excluded from 
consideration.  See NOVA II.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


